PER CURIAM.
In this appeal from an alimony award, we find no reversible error in the granting of a lump sum in the amount of $10,300. The court ordered such sums payable within thirty-five (35) days, however, and the record affirmatively demonstrates no present ability on the part of appellant to comply therewith.
The record does demonstrate, on the other hand, wherewithal to comply with the alimony award well within two (2) years from the taking of testimony. So, this appeal having taken some eight months during which the time for compliance with the judgment has been stayed, we think that in the absence of a material change in circumstances in the meantime appellant ought be in a position to comply with the judgment within approximately the next ensuing year.
In view whereof the judgment appealed from should be, and it is hereby, reversed insofar as it requires appellant to comply therewith within thirty-five (35) days; and the cause is remanded for further proceedings and the entry of an appropriate judgment not inconsistent herewith. In all other respects, the judgment is affirmed.
McNULTY, C. J., and HOBSON and SCHEB, JJ., concur.